UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6129


WILLIE COUVINGTON,

                       Petitioner – Appellant,

          v.

HAROLD CLARKE,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01449-GBL-TCB)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Couvington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Couvington seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2012) petition without

prejudice as seeking relief unavailable through a federal habeas

corpus petition.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                        See 28

U.S.C. § 2253(c)(1)(A) (2012).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating        that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El    v.   Cockrell,        537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Couvington        has    not     made       the     requisite     showing.

Accordingly,       we    deny     his     motion      for    a    certificate      of

appealability,      deny    leave   to    proceed     in    forma   pauperis,     and

dismiss the appeal.         We dispense with oral argument because the

                                          2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3